                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                              CASE NO. 7:20-CV-00185-M


 JOHN SINCLAIR,                                    )
                                   Plaintiff,      )
                                                   )
 V.                                                )                    ORDER
                                                   )
 CITY OF LUMBERTON et al. ,                        )
                           Defendants.             )

        This matter is before the court on the Memorandum and Recommendation ("M&R") of

United States Magistrate Judge Robert B. Jones, Jr. [DE-3] to dismiss this action without prejudice

for failure to prosecute or to comply with this court' s order. Plaintiff has not filed objections to the

M&R, and the deadline for doing so has expired. This matter is ripe for ruling.

        "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent

timely objection, "a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation."

Diamond, 416 F.3d at 315 (citation and quotation omitted).

        The court has reviewed the M&R and the record and is satisfied that there is no clear error

on the face of the record. By order dated October 7, 2020, the court outlined several deficiencies

with Plaintiffs documents including the failure to sign the filing entitled "Application to Proceed

in District Court without Prepaying Fees or Costs," provide a financial disclosure statement,

provide a notice of self-representation, provide proposed summonses for all of the necessary


                                                       1

             Case 7:20-cv-00185-M Document 8 Filed 12/23/20 Page 1 of 2
parties .for service of this action, and provide sufficient address information on the summonses

such that the U.S. Marshal will be able to effect service upon the defendants. DE-2. Plaintiff was

directed to correct those deficiencies within fourteen days, and he was warned that " [f]ailure to do

so may result in the dismissal of this action without prejudice for failure to prosecute." Id The

Plaintiff failed to do so by the deadline of October 21 , 2020, and thus the M&R [DE-3] issued the

following day. The Plaintiff had until November 5, 2020, to file written objections to the M&R,

but chose not to do so, even after requesting [DE-4] and being granted [DE-5] an extension of time

within which to do so. Since that time the Plaintiff appears to have addressed some but not all of

the original deficiencies outline by this court. See Financial Disclosure Statement, DE-6; Corrected

Application to Proceed in District Court Without Prepaying Fees or Costs, DE-7.

       Accordingly, the court ADOPTS the M&R [DE-3] and for the reasons state therein

DISMISSES this action WITHOUT PREJUDICE. The clerk of court is directed to close the case.



       SO ORDERED this the --z..2-<day of December, 2020.




                                                     ~LJ C ~s:r:-
                                                        RICHARD E. MYERS II
                                                        UNITED STATES DISTRICT JUDGE




                                                 2

            Case 7:20-cv-00185-M Document 8 Filed 12/23/20 Page 2 of 2
